(Por la corte, a propuesta del
Juez Asociado 'Señor Hutchison.)
Vista la moción que antecede sobre desestimación de la presente apelación, y apareciendo de los autos que ha vencido «con exceso la última prórroga concedida a la parte apelante para presentar su aleg’ato, sin que hasta la fecha lo haya presentado ni solicitado nueva prórroga para ello: se de-belara con lugar la referida moción y se desestima la apelación interpuesta contra la sentencia dictada por la Corte de Dis-trito de San Juan con fecha 23 de mayo de 1929, en el caso arriba expresado.